       Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 1 of 25




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

PHILIP BENHAM,

      Plaintiff,

vs.                                                           CIVIL ACTION NO:
                                                           3:19-cv-00911-HTW-LRA
CITY OF JACKSON, MISSISSIPPI,
and JAMES E. DAVIS, in his official                   MEMORANDUM IN SUPPORT OF
capacity as Chief of Police for Jackson                MOTION FOR PRELIMINARY
Police Department                                           INJUNCTION

      Defendants.


                                       INTRODUCTION

       Plaintiff Philip Benham (“Benham”) brings Motion for Preliminary Injunction against

named defendants (referred to jointly as “Jackson”) seeking relief from Jackson Code of

Ordinance § 86-401, et seq., an ordinance that censors his religiously-based, pro-life expression

on public sidewalks, streets, and ways outside the Jackson Women’s Health Organization

(“JWHO”) abortion clinic in Jackson, Mississippi, criminalizing virtually all of his methods of

communication.

                                  STATEMENT OF FACTS

                      Benham Engages in Religious Pro-Life Expression

       Benham is a travelling Christian missionary who seeks opportunities to share the gospel

of Jesus Christ, as well as biblically-based beliefs about abortion and its impact the practice has

on unborn human life. (Verified Complaint [VC], ¶¶ 14-16; Affidavit of Philip Benham, ¶¶ 3-7,

attached to Motion for Preliminary Injunction [MPI] as Exhibit [Ex.] “A”).           He has been

involved in pro-life ministry for decades, having served as director for a preborn Christian
       Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 2 of 25




organization from 1994 to 2014. (VC, ¶ 17; Ex. A, ¶ 7). And he continues with his ministry to

this day, regularly traveling across the country to share his beliefs about preborn life with those

contemplating or otherwise affected by abortion. (VC, ¶ 18; Ex. A, ¶¶ 7-8). Benham especially

wants to reach women and others who visit abortion clinics with a message about the love of

Jesus and how abortion harms women, hoping he can persuade them to choose life. (VC, ¶ 19;

Ex. A, ¶¶ 9-10). When given a chance, Benham also offers practical help, supplying information

about goods and services that help women keep their babies. (VC, ¶ 20; Ex. A, ¶ 9, 19).

       Benham goes to public sidewalks, streets, and ways bordering abortion clinic property to

share his message because he knows these places are the only places where he can reach his

intended audience. (VC, ¶ 21; Ex. A, ¶ 11). In communicating his pro-life message, Benham

likes to display signs bearing concise statements and images about abortion. (VC, ¶¶ 22-23; Ex.

A, ¶ 12). He also wears clothing with pro-life messaging. (VC, ¶ 25; Ex. A, ¶ 13).        Benham

further hands out pamphlets with a gospel message and abortion facts. (VC, ¶ 24; Ex. A, ¶ 12).

If given opportunity, Benham will engage individuals in friendly conversation standing a

comfortable few feet away.      (VC, ¶ 26; Ex. A, ¶ 14).        Benham also usually brings an

amplification device with him so he can speak with people conversationally at a distance, but if

he does not have one, he will raise his voice to be heard, if necessary. (VC, ¶ 27; Ex. A, ¶¶ 15-

16).

       When going to speak in public areas outside an abortion clinic, Benham often joins local

Christians in this effort. (VC, ¶ 28; Ex. A, ¶ 17). He does not condone acts of violence or harm,

including against abortion clinics or staff. (VC, ¶ 29; Ex. A, ¶ 20). Benham wants to be

respectful and winsome with his pro-life speech. (VC, ¶ 30; Ex. A, ¶ 18).



                                                2
       Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 3 of 25




          Benham Wishes to Speak in Public Areas Outside JWHO Abortion Clinic

       Among other locations in different parts of the country, Benham wants to share his

message about abortion on public sidewalks, streets, and ways abounding JWHO abortion clinic

in Jackson, Mississippi, a location he has visited many times in the past couple of decades. (VC,

¶ 31; Ex. A, ¶ 21). Planning out his itinerary for 2020 travel schedule, Benham intends to visit

Jackson and, while there, share his beliefs outside of JWHO. (VC, ¶ 32; Ex. A, ¶ 22).

       JWHO is an abortion clinic located on the northwest corner of N. State Street and

Fondren Place in the Fondren area of Jackson. (VC, ¶¶ 33-34; Google Map of overhead satellite

shot of Jackson Women’s Health Organization and surrounding areas, attached to MPI as Ex.

“B”; Overhead map of clinic from Central Mississippi Planning & Development District’s Hinds

County GIS Map Viewer, attached to MPI as Ex. “C”). The clinic has an entrance to its parking

lot just west of the building, off of Fondren Place, and two other entrances to the clinic are on

that side as well. (VC, ¶ 35; Ex. A, ¶ 23; Ex. B; Ex. C). Individuals going to JWHO primarily

enter by driving and the parking in the lot and then walking to the clinic door. (VC, ¶¶ 36, 43;

Ex. A, ¶ 24). Others park along Fondren Place on both sides of the street and walk to one of the

two walking entries to the clinic door. (VC, ¶¶ 36, 43; Ex. A, ¶ 25).

       When Benham shares his message outside of JWHO, he likes to stand on the public

sidewalk on either side of the parking lot driveway entrance (usually the west side) and display a

sign while watching for individuals driving from N. State Street onto Fondren Place to enter the

clinic parking lot. (VC, ¶ 37; Ex. A, ¶¶ 26-27; see Ex. B). Signage is important to Benham,

because he can instantly capture attention and communicate a pro-life message – which is often

the only pro-life message a person entering the clinic will receive. (VC, ¶ 38; Ex. A, ¶ 27).



                                                3
       Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 4 of 25




After grabbing someone’s attention with sign and/or expressive clothing, Benham encourages

drivers to roll down their window so he can offer them his pamphlets, and possibly have a brief,

friendly conversation. (VC, ¶¶ 39, 41; Ex. A, ¶¶ 27, 29). These communications are effective in

bringing about subsequent, in-depth conversations and sometimes work a change in opinion

about abortion. (VC, ¶ 41; Ex. A, ¶ 29). In this location, Benham is often joined by a local

friend or colleague, allowing him to work in tandem with another in holding signs and handing

out pamphlets. (VC, ¶ 40; Ex. A, ¶ 28). If a driver proceeds into the parking lot without

stopping, Benham will try to share his pro-life message with them orally as they walk from their

car to the clinic door, by raising his voice to be heard, or with use of amplification so he can

speak conversationally with them. (VC, ¶ 42; Ex. A, ¶ 30). When someone parks on Fondren

Place and walks toward the clinic, Benham approaches that person to offer literature and tries to

engage in conversation with her about abortion. (VC, ¶ 44; Ex. A, ¶ 31).

 Jackson Enacts Ordinance § 86-401, et. seq. Prohibiting Expression Near Health Facilities

       Some members of the Fondren district’s business community, including JWHO, asked

Jackson City Council to restrict expressive activity near the clinic. (VC, ¶ 45). In response,

Jackson came up with ordinance § 86-401, et seq., prohibiting certain activities near health care

facilities, which was first entertained by the City Council on September 17, 2019. (VC, ¶ 46).

At that juncture, City Council President Virgi Lindsay asserted a need for more time to deliberate

and hear public comments. City Attorney Tim Howard also wanted to ensure that necessary

information was put in the record due to “constitutional pitfalls” with the ordinance. (VC, ¶ 47).

       Thereafter, on September 26, 2019, Jackson City Council held a special meeting to

consider § 86-401, et seq., allowing for discussion in support and against its passage. (VC, ¶ 48;



                                                4
      Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 5 of 25




DVD of portion of Jackson City Council special meeting of September 26, 2019 discussing § 86-

401, et. seq., attached to MPI as Ex. “D”). President Lindsay called on City Attorney Howard to

speak on behalf of the ordinance, who, in reiterating his concern about “constitutional pitfalls,”

opined that though the ordinance restricts speech, it is still constitutional because it does not

restrict too much speech.    (VC, ¶¶ 49-50; Ex. D).       Expounding on the provisions of the

ordinance, he explained § 86-403 would prevent people from knowingly approaching another

within 8 feet of that person for the purpose of expression, unless the approached person

consented, on public ways and sidewalks within a 100-foot radius of a health care facility,

asserting that the provision is constitutional due to similar bubble zone upheld in Hill v.

Colorado, 538 U.S. 703 (2000). (VC, ¶¶ 51-53; Ex. D). He did not indicate whether JWHO or

any other health care facility in Jackson encountered similar concerns that supported the

provision in Hill. (VC, ¶ 53; see Ex. D). Howard also described another provision, § 86-404,

setting out a 15-foot buffer zone around any entrance to a health care facility in which

congregating, patrolling, picketing, and demonstrating are forbidden, relying on Bruni v. City of

Pittsburg, 283 F.Supp.3d 357 (W.D. Pa. 2017) as support for its constitutionality. (VC, ¶¶ 51-

52, 54; Ex. D). He did not indicate whether the history of facilities in Jackson is akin to the

history that supported the ordinance in Bruni. (VC, ¶ 54; see Ex. D). Howard then listed some

generalized government interests upheld in those cases. (VC, ¶ 55; Ex. D). He did not comment

as to how any of these interests relate to concerns outside the JWHO or other Jackson medical

facilities. (VC, ¶¶ 55-56; see Ex. D). Howard further discussed provision § 86-405, that bans

shouting and any amplified sound within 100 feet of the property line of a health care facility,

relying on an ordinance upheld in Pine v. West Palm Beach, 762 F.3d 1262 (11th Cir. 2014) in



                                                5
       Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 6 of 25




support, without commenting whether the Jackson ordinance shares a similar history as the West

Palm Beach ordinance upheld in Pine. (VC, ¶ 57; Ex. D).

       As evidential support for § 86-401, et seq., Howard called on Commander Keith Freeman

with the Jackson Police Department, who oversees the precinct where JWHO is located, to speak

to the City Council about the ordinance. (VC, ¶ 58; Ex. D). Commander Freeman informed the

Council that the police department has received over 300 calls for service regarding activity

outside the JWHO in the past ten years. (VC, ¶ 59; Ex. D). He did not describe the nature of the

calls or say whether they were merited, and he acknowledged that policing efforts had so far

been “very effective.” (VC, ¶¶ 59-60; Ex. D). However, he bemoaned the time police officers

spent responding to complaints from JWHO clinic, as police could be doing other things (VC, ¶

59; Ex. D). He hoped the ordinance would resolve this efficiency concern. (VC, ¶ 60; Ex. D).

       Subsequently, President Lindsay called on members of the public to provide any

commentary on the ordinance, 5 in opposition to the ordinance and 5 in support of the ordinance,

allotting each person 3 minutes each. (VC, ¶ 61; Ex. D). Those opposing the ordinance

complained of the ways the ordinance impedes speech. (VC, ¶ 62; Ex. D). The director of

JWHO, three business leaders, and a resident of Fondren district, spoke in favor of the ordinance,

all of whom complained about expressive activity outside of JWHO having an adverse impact on

local businesses. (VC, ¶ 63; Ex. D).

       In response to questions from council members, Howard explained that though the focus

was on JWHO, the city was required under law to treat all health care facilities the same, and that

although existing ordinances might apply, he believed it best not to enforce them due to a prior

consent decree (though it had purportedly expired). (VC, ¶¶ 64-65; Ex. D). Addressing a



                                                6
      Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 7 of 25




request to clarify the ordinance, Howard said he could meet with council members, but

emphasized the ordinance as written had been thoroughly vetted and tested by federal courts.

(VC, ¶ 66; Ex. D). Another council member asked if harassment could be addressed with

existing law, and about the ramifications of the ordinance given its effect on all health care

facilities, but these questions went unanswered. (VC, ¶ 67; Ex. D). President Lindsay withdrew

the motion and said the matter would be taken up and considered for full vote at a regular

meeting. (VC, ¶ 68; Ex. D).

       On October, 1, 2019, the next regular Jackson City Council meeting, the council allowed

public comment on any matters, again limited to 3 minutes per person. (VC, ¶ 69; DVD of

portion of Jackson City Council regular meeting of October 1, 2019 containing public comment

on §86-401, et. seq., attached to MPI as Ex. “E”). Several people spoke against the ordinance

due to its impact on expressive activities. (Ex. E). Four individuals spoke in support of the

ordinance, focusing on the general economic effect expressive activities could have on

businesses in the area. (Ex. E). Among them were two individuals affiliated with the JWHO,

who were critical of expressive activity in the area. (Ex. E). No specific incidents of problems

were mentioned. (Ex. E).

       Following further business at the meeting, a motion was made to approve the ordinance,

which motion was seconded. (VC, ¶ 69; DVD of portion of Jackson City Council regular

meeting of October 1, 2019 discussing §86-401, et. seq., attached as Ex. “F”). Speaking in favor

of the ordinance, one councilman reiterated the business-related concerns, voicing the intention

to ensure a “secure economic business community” in the Fondren area. (Ex. F). President

Lindsay similarly stressed the business interests referenced by business leaders in Fondren who



                                               7
       Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 8 of 25




contributed to the tax base and were seeking help from the council. (VC, ¶ 70; Ex. F). Mayor

Lunumba added that the ordinance was not of his making but sought by the business community.

(VC, ¶ 71; Ex. F). Prior to voting on the ordinance, Howard recommended an amendment to it

to add a definition for shouting, which proposal was accepted. (VC, ¶ 72; Ex. F). Jackson

Ordinance § 86-401, et. seq., as amended, was then voted on by Jackson City Council and

passed. (VC, ¶ 73; Ex. F).

   Section 86-401, et. seq. Bans Pro-Life Expressive Activities in Pubic Areas Near JWHO

       Jackson Ordinance § 86-401, et. seq. contains three different provisions curbing speech.

Expounding on the purpose of § 86-401, the ordinance sets forth a blanket concern about

“provision of unobstructed access to, and quiet environs within, Health Care Facilities,” without

specifying any particular incidents of this happening in the community. (Jackson Code of

Ordinance § 86-401, et. seq., attached as Ex. “G”). The ordinance also identifies a concern over

the number of calls fielded by the Jackson Police Department to “mediate the disputes between

medical providers, those seeking medical counseling and treatment and those who would counsel

against their actions” so as to avoid violent confrontation and enforce existing city ordinances

regulating use of public ways. (Ex. G). The purpose statement for § 86-401, et. seq. also sets

out an aspiration to provide “clear guidelines for activity in the immediate vicinity of the

entrances to Health Care Facilities.” (Ex. G).

       Section 86-403, entitled “Eight-Foot Personal Bubble Zone,” mandates that “[n]o person

shall knowingly approach another person within eight (8) feet of such person, unless such other

person consents, for the purpose of passing a leaflet or handbill to, displaying a sign to, or

engaging in oral protest, education or counseling with such other person in the public way or



                                                 8
       Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 9 of 25




sidewalk area within a radius of one hundred (100) feet from any entrance to the property of a

Health Care Facility.” (Ex. G). Section 86-404, the “Fifteen-Foot Buffer Zone,” provides “[n]o

person or persons shall knowingly congregate, patrol, picket or demonstrate in a zone extending

fifteen (15) feet from any entrance to the property of a Health Care Facility.” (Ex. G). And,

Section 86-404, called “Limitations on Sound” states “[n]o person shall shout or, by any means,

produce any amplified sound, including but not limited to a loudspeaker, drum, radio,

phonograph, stereo set, tape or CD player, television, sound amplifier, or other electronic audio

instrument or device that produces or reproduces amplified sound on any public street or

sidewalk or from private property within one hundred (100) feet of the property line of a Health

Care Facility” and also establishes the need for signage to alert to the nature of the area as a

“quiet zone.” (Ex. G).

       Section 86-409 declares that a violation of any provision in the ordinance is a

misdemeanor, subjecting violators to a fine of up to $1,000, 90 days imprisonment, or both. (Ex.

G). Section 86-407 holds certain classes of people are exempt from all of the restrictions of §

86-401, et. seq., namely, municipal agents and “authorized security personnel employees or

agents of the Health Care Facility engaged in assisting patients and other persons to enter or exit

the premises.” (Ex. G). By its terms, the ordinance went into effect thirty (30) days after

passage and publication of the ordinance. (VC, ¶ 75; Ex. G).

             Section 86-401, et seq. Curbs Every Aspect of Benham’s Expression

       On its face, Ordinance § 86-401, et seq. criminalizes every conceivable form of

Benham’s desired expression. Section 86-404, the buffer zone, ousts Benham from any kind of

communication in his desired location on the sidewalk adjacent to the JWHO driveway entrance



                                                9
      Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 10 of 25




(and other entrances) because he “congregate(s)” by standing with another person, “patrol(s)” by

looking out for people coming to the clinic, and picket(s)” and “demonstrate(s)” through his

signs and expressive clothing. (VC, ¶¶ 77-78; Ex. A, ¶ 33). This repositioning prevents Benham

from offering literature to individuals entering the parking lot or conversing with them. (VC, ¶

80; Ex. A, ¶ 34). It further renders his expressive clothing unreadable and puts his signs beyond

sight line. (VC, ¶ 79; Ex. A, ¶ 34). This consequence only leaves oral speech for Benham, either

raised or with amplification, to reach individuals as they exit their vehicles and walk to the clinic

door, but these options are precluded by another provision. (VC, ¶ 81; Ex. A, ¶ 35). Section 86-

405, the quiet zone, also prohibits Benham from engaging in this activity within 100 feet of the

clinic’s property line, affording him with no meaning way to convey his message to people

entering the JWHO through the driveway. (VC, ¶¶ 82-83; Ex. A, ¶ 35). Benham’s only

remaining option is to reach only those who park on Fondren Place and walk to the clinic. (VC,

¶ 84; Ex. A, ¶ 36). But even this limited option is foreclosed to Benham, as § 86-403, the bubble

zone, prohibits him from approaching within 8 feet of people to converse or hand out tracts

unless he first secures permission in advance, a highly unlikely event, since he is not able to

effectively communicate the import of the message prior to approaching. (VC, ¶¶ 84-85; Ex. A,

¶¶ 36-37). And, while Benham could mitigate this bubble zone concern, to a certain extent, by

standing in one spot next to one of the entrances and wait for people as they approach and pass

him, the buffer zone provision prohibits this activity too. (VC, ¶ 86; Ex. A, ¶ 38).

       The combined impact of the buffer zone, quiet zone, and bubble zone effectively

eliminates Benham’s pro-life message on public sidewalks and ways in the vicinity of the

JWHO. (VC, ¶¶ 76, 87-88; Ex. A, ¶ 39). Benham strongly desires to share his pro-life message



                                                 10
      Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 11 of 25




in these public venues, but he refrains from doing so due to the adverse of impact of § 86-401, et

seq., facially prohibiting all of his desired expression in public venues under threat of criminal

sanction. (VC, ¶ 89; Ex. A, ¶ 40). The fear of sanction and resulting chill on Benham’s exercise

of constitutional rights on public sidewalks, streets, and ways constitutes irreparable harm for

which Benham has no adequate remedy at law. VC, ¶¶ 90-92; Ex. A, ¶ 41).

                                           ARGUMENT

       A preliminary injunction is appropriate when the movant demonstrates “(1) a substantial

likelihood that he will prevail on the merits, (2) a substantial threat that he will suffer irreparable

injury if the injunction is not granted, (3) his threatened injury outweighs the threatened harm to

the party whom he seeks to enjoin, and (4) granting the preliminary injunction will not disserve

the public interest.” Planned Parenthood of Gulf Coast, Inc. v. Gee, 862 F.3d 445, 457 (5th Cir.

2017); accord Opulent Life Church v. City of Holly Springs, 697 F.3d 279, 288 (5th Cir. 2012).

Benham meets these prerequisites.

I.    BENHAM IS LIKELY TO SUCCEED ON THE MERITS OF HIS CLAIMS

       Benham “must be deemed likely to prevail” unless Jackson can show its speech-

restrictive ordinance is a constitutional measure. Ashcroft v. American Civil Liberties Union,

542 U.S. 656, 666 (2004) (emphasis added). The prospect of Jackson accomplishing this feat is

doubtful. Speech restrictions, like § 86-401, et seq., are judged through the lens of forum

analysis, assessing A) whether the expressive activity is constitutionally protected, B) the nature

of the forum where the speaker wants to speak, and from which, C) the suitable level of scrutiny

to apply to and judge the restriction. Cornelius vs. NAACP Legal Def. & Educ. Fund, Inc., 473

U.S. 788, 797 (1995). And this analysis reveals that § 86-401, et seq. cannot overcome the



                                                  11
      Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 12 of 25




requisite scrutiny, in that it suppresses much protected speech on public city sidewalks, streets,

and ways.

   A. Benham’s Forms of Expression are Protected

       Benham wants to convey a religiously-based message about abortion and its

ramifications through signs, expressive clothing, literature, conversation, and, on occasion,

elevated voice and amplification.

       The Free Speech clause of the First Amendment to the U.S. Constitution protects

expression coming from a religious perspective. Capitol Square Review and Advisory Bd. v.

Pinette, 515 U.S. 753, 760 (1995); see also Rosenberger v. Rector & Visitors of Univ. of

Virginia, 515 U.S. 819, 831 (1995) (religious viewpoints on certain topics). This protection

extends to religious beliefs about abortion. See Whole Woman's Health v. Smith, 896 F.3d 362,

376 (5th Cir. 2018), as revised (July 17, 2018) (Ho, J., concurring) (“The First Amendment

expressly guarantees…the right of the Bishops to express their profound objection to the moral

tragedy of abortion.”). Likewise, the First Amendment covers the various forms by which these

views can be uttered, including “leafleting, sign displays, and oral communications,” on the topic

of abortion. Hill v. Colorado, 530 U.S. 703, 715 (2000); see also Schneider v. New Jersey, 308

U.S. 147, 160-61 (1939) (literature distribution); Murdock v. Pennsylvania, 319 U.S. 105, 110

(1943) (religious literature distribution and conversation); Boos v. Barry, 485 U.S. 312, 318

(1988) (signs); Minnesota Voters All. v. Mansky, 138 S. Ct. 1876, 1885 (2018) (expressive

apparel). The First Amendment further shields reasonable amplification employed to aid speech.

Reeves v. McConn, 631 F.2d 377, 382 (5th Cir. 1980) (citing Saia v. New York, 334 U.S. 558,




                                               12
      Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 13 of 25




561-62 (1948)). Thus, Benham’s expressive content and all the ways he seeks to communicate it

classify as protected speech.

   B. Fondren Place and Bordering Sidewalks and Ways are Traditional Public Fora

       Benham wants to carry out his pro-life messaging on Fondren Place, a public city street,

and the adjoining sidewalks and ways in front of JWHO.

       “Public sidewalks are traditional public fora that time out of mind have facilitated the

general demand for public assembly and discourse.” Frame v. City of Arlington, 657 F.3d 215,

227-28 (5th Cir. 2011) (citation and quotation marks omitted). In similar vein, “all public streets

are held in the public trust and are properly considered traditional public fora,” without the need

for any “particularized inquiry” about their purpose. Frisby v. Schultz, 487 U.S. 474, 481 (1988).

Due to their pedigree and historical significance, public sidewalks, streets, and ways occupy a

“special position” in forum analysis. McCullen v. Coakley, 573 U.S. 464, 476 (2014) (citation

omitted). These types of fora are considered “quintessential” venues for speech activity. See

Houston Chronicle Pub. Co. v. City of League City, Tex., 488 F.3d 613, 616, 622 (5th Cir. 2007)

(sidewalks and “unpaved shoulders” are quintessential public fora). Public ways located near

abortion clinics are treated no differently. See McCullen, 573 U.S. at 476 (“public way[s]” and

“sidewalk[s]” outside abortion clinics are traditional public fora). The sidewalks, streets, and

ways in front of JWHO, just like other sidewalks, streets, and ways, are traditional public fora.

   C. Section 86-401, et seq. is an Unconstitutional Restriction on Protected Speech

       The classification of these areas as traditional public fora is consequential. A government

entity’s capacity to regulate expression in such spaces is “sharply circumscribed,” severely

limiting its ability to regulate private speech. Serv. Emps. Int’l Union, Local 5 v. City of Houston



                                                13
      Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 14 of 25




[SEIU], 595 F.3d 588, 595 (5th Cir. 2010) (citation omitted). To survive constitutional scrutiny,

a speech restriction in a traditional public forum must “be content-neutral, narrowly tailored to

serve a significant governmental interest, and leave open ample alternative channels for

communication.” Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45 (1983).

Jackson’s ordinance falls well short of this standard.

       Section 86-401, et seq., is a compilation of three onerous speech restrictions that Jackson

shoehorned into a singular law for the purpose of broadly censoring expressive activity taking

place outside an abortion clinic. Jackson cannot justify its massive overreach.          Instead of

developing regulations designed to address real issues occurring in the community, Jackson

borrowed each restriction from another jurisdiction - without having the context or history

needed to back up the legislation. None of the listed restrictions are substantiated here and no set

of circumstances could possibly substantiate the convergence of all three of them. The

cumulative impact of these restrictions, working in conjunction with each other, eliminates

virtually all forms of protected speech in traditional public fora.

       Section 86-401, et seq. plainly violates the First Amendment. It is not narrowly tailored

to address any significant interest, it does not advance any significant interest, it fails to leave

ample alternatives, and it is impermissibly content-based.

       1. Ban on Harmless Forms of Expression is Not a Narrowly Tailored Regulation

       Section 86-401, et seq. imposes an extensive ban on numerous methods of speech

expressed within certain geographic areas in proximity of an abortion clinic (as well as other

medical facilities), including public sidewalks, streets, and ways. Jackson claims the ban on

expressive activities is warranted to curb obstruction on sidewalks and ways near health care



                                                 14
      Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 15 of 25




facilities, including JWHO, and to preserve quiet environs within, but this overly broad and flat

ban on expression is not a narrowly tailored way to address these supposed interests.

       Narrow tailoring requires that speech restrictions not “burden substantially more speech

than is necessary to further the government's legitimate interests.”       Ward v. Rock Against

Racism, 491 U.S. 781, 798 (1989). As the government entity restricting speech, Jackson bears

the burden of proving its restrictions satisfy this scrutiny. J & B Entm't, Inc. v. City of Jackson,

152 F.3d 362, 370-71 (5th Cir. 1998). And Jackson cannot make the showing. Literature

distribution, sign display, oral expression, and amplified speech are all appropriate and

innocuous methods of expression. Conducted by individuals and small groups in public spaces,

such activities do not implicate obstruction and neither are they inherently noisy. Jackson cannot

substantiate the need to suppress all these forms of communication simultaneously.

       Section 86-404, the buffer zone, bars Benham’s desired expressive activities within 15

feet of any entrance to JWHO, including his desired spot by the parking lot entrance, because he

“congregate(s)” on the corners in joining another person, he “patrol(s)” there by watching out

for people coming to the clinic, and he “picket(s)” and “demonstrate(s)” through the display of

signs and expressive clothing. (Ex. A, ¶ 33; Ex. G). Consequently, the buffer zone provision

forces Benham to go beyond arms-reach of people, hindering his ability to pass out literature or

converse with them as they drive into the parking lot of JWHO. (Ex. A, ¶ 34). This distance also

causes his other forms of expression to be ineffective, making his clothing message unreadable

and his sign out of sight line of drivers. (Ex. A, ¶ 34). The only other way Benham can reach

people entering the clinic via the driveway is to orally address them with a raised voice or

amplification as they exit their vehicles in the parking lot and walk toward the clinic. (Ex. A, ¶



                                                15
      Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 16 of 25




35). But this kind of speech triggers another provision, § 86-405, the quiet zone, which prohibits

shouting and amplified speech within 100 feet of the property line of JWHO. (Ex. A, ¶ 35; Ex.

G). The combination of these two provisions keeps Benham from sharing his message to

individuals going to the clinic through the adjoining parking lot. (Ex. A, ¶ 36).

       Benham cannot even address the people who park along Fondren Place and walk to the

clinic from those spots. (Ex. A, ¶ 36). Yet another provision thwarts any attempt to reach these

individuals, that being, § 86-403, the bubble zone provision, which prohibits Benham from

approaching anyone within an invisible 8-foot bubble zone to offer literature or engage in

conversation without advance permission to do so. (Ex. A, ¶¶ 36-37; Ex. G). And, of course, in

light of the buffer zone provision, neither can Benham stand close to an entrance and visit with

people as they approach and walk by him. (Ex. A, ¶ 38; Ex. G).

       These three interrelating restrictions, working together, eliminate all means of Benham’s

speech and, in effect, his message. Such a wide-ranging ban on expression, impacting a wide

variety of expression, is not a narrowly tailored means for addressing legitimate obstruction or

noise concerns. See United States v. Grace, 461 U.S. 171, 176, 181-82 (1983) (ban on literature

distribution and sign display on sidewalks bordering Supreme Court not narrowly tailored to

address obstruction or tranquility concerns); Bays v. City of Fairborn, 668 F. 3d 814, 823, 825

(6th Cir. 2012) (policy banning “solicitation of causes,” including sign display, literature

distribution, conversation, and “preaching” outside of booths at a public festival in a park held

not narrowly to address concerns about pedestrian traffic flow, public safety, congestion and

overcrowding).




                                                16
      Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 17 of 25




         In Brown v. City of Pittsburg, the Third Circuit Court of Appeals specifically invalidated

a similar ordinance to Jackson’s - that combined an 8-foot bubble zone with a 15-foot buffer

zone near abortion clinic entrances - as not narrowly tailored. 586 F.3d 263, 279-80 (3d Cir.

2009).    Reaching this conclusion, the court described the layering of these two separate

restrictions as “unprecedented” in preventing a speaker from either approaching a passerby or

standing stationary near their pathway and handing literature to them, thereby “severely

curtail[ing],” if not “effectively foreclos[ing] leafletting entirely.” Id. at 279, 281. The Third

Circuit found no case law supporting the mishmash of both zones as a narrowly tailored method

for achieving legitimate government interests. Id. at 279.

         Jackson’s ordinance is even more burdensome than the one struck down in Brown, for it

not only combines a bubble zone with a buffer zone but adds a quiet zone on top of them. (Ex.

G). Hence, aside from precluding literature distribution and conversation, and eviscerating the

effectiveness of signs and expressive clothing, Jackson’s ordinance appends public speech to the

list of expressive casualties.   See Halfpap v. City of W. Palm Beach, No. 05-80900-CIV-

MIDDLEB, 2006 WL 5700261, at *23-*25 (invalidating 20-foot buffer zone ordinance in part

because of its impact on speech in conjunction with sound ordinance). 1

         Jackson’s grouping of speech restrictions is not advanced by any of the cases it relied on

in drafting and passing the ordinance, because none of these cases contemplated this

extraordinary convergence. Indeed, each case reasoned that the individual restrictions at hand


1
  Section 86-401 et. seq. further expands the restrictions to cover all medical facilities. The
Supreme Court has noted that where a problem has arisen “in one city at one clinic, creating []
buffer zones at every clinic across the Commonwealth is hardly a narrowly tailored solution.”
McCullen, 573 U.S. at 493. By the same token, Jackson’s enactment of the ordinance at issue,
applying to all health care facilities in the city, when its purported interests only pertain to
JWHO, is not sufficiently tailored to address the purported concerns.

                                                 17
      Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 18 of 25




were narrowly tailored precisely because they did not affect other forms of speech. In Hill v.

Colorado, the Supreme Court held an 8-foot bubble zone was narrowly tailored because it did

not prevent the speaker from standing in a location where their desired audience would pass by

close enough to receive literature or engage in conversation, did not prevent signs from being

seen, and did not restrict the raising of one’s voice or using amplification to be heard. 530 U.S.

at 726-28. Similarly, in Pine v. City of W. Palm Beach, the Eleventh Circuit upheld as narrowly

tailored an ordinance that restricted only amplification, leaving individuals “free to talk, sing,

hold up signs, [] distribute literature to patients within the quiet zone,” and engage in other forms

of speech. 762 F.3d 1262, 1274-75 (11th Cir. 2014). 2 And, in Bruni v. City of Pittsburgh, the

district court held a 15-foot buffer zone around entrances to an abortion clinic as narrowly

tailored since it still allowed speakers to engage in any form of desired expression outside the

buffer zone, including raising their voices and walking through the buffer zone toward someone

to converse or distribute literature. 283 F.Supp.3d 357, 370 (W.D. Pa. 2017). See Bruni, 941

F.3d 73, 90 (3rd Cir. 2019) (affirming buffer zone did not prevent any expressive activity outside

of the zone). 3




2
  Moreover, the contextual language of the ordinance in Pine indicated that it banned only “loud
and raucous” amplification, id. at 1271-73, not all amplification as the Jackson ordinance does.
Section 86-405 is not susceptible to the same construction because the noise provision in Pine
was part of a comprehensive noise ordinance, whose stated purpose, definitions, and prohibitions
were saturated with repeated references to prohibiting “loud and raucous,” “excessive,” and
“boisterous” noise, justifying the construction going beyond the literal verbiage. Id.
3
  The Third Circuit was also able to construe the buffer zone restriction to allow for one-on-one
communications including normal conversations and leafletting within the zone. Id. With the
existence of a bubble zone in § 86-401, et. seq., precluding this very activity, no such
construction is available here.

                                                 18
      Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 19 of 25




       Barring virtually all forms of expression concurrently, § 86-401, et seq. goes far greater

than any of the restrictions supported by case law.      It is not narrowly tailored to meet a

significant government interest.

        2. Section 86-401, et seq. Restrictions Do Not Advance Significant Government
           Interests

        For that matter, § 86-401, et seq. restrictions do not further any significant government

interests. A government entity must do more than “‘assert[] interests [that] are important in the

abstract.’” Saieg v. City of Dearborn, 641 F.3d 727, 736 (6th Cir. 2011) (quoting Turner Broad.

Sys., Inc. v. F.C.C., 512 U.S. 622, 664 (1994). It must show the asserted interests are real and

not conjectural. Saieg, 641 F.3d at 736.

       Jackson does not have a legitimate (much less a significant) interest in § 86-401, et. seq.

It resolved to enact a law that would quash pro-life expression outside of JWHO after certain

members of the Fondren business community, including JWHO, complained about the prospect

of this activity interfering with their economic interests. Jackson also observed that its police

force was spending time responding to calls about activity around the clinic. As way to address

these concerns, Jackson crafted the subject ordinance designed to target and eliminate pro-life

expression occurring within 100 feet of the abortion clinic. And, in doing so, it did not tie the

restrictions to any of the motivations behind the law. Rather, Jackson took note of an 8-foot

bubble zone deemed constitutional in Hill, a 15-foot buffer zone surviving scrutiny in Bruni, and

a quiet zone upheld as valid in Pine, and in thinking three restrictions must be better than one,

lumped them altogether in one comprehensive ordinance without having a basis for any of the

individual restrictions.




                                               19
      Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 20 of 25




       Far different from the history leading up to § 86-401, et seq., the laws referenced in the

cases that Jackson relied on in creating the ordinance were supported by proof of real problems

implicating significant government interests and justifying the restrictions. In Hill, the State of

Colorado passed its 8-foot bubble zone upon hearing substantial testimony from eyewitnesses

“that revealed widespread, violent confrontations” at clinics, and that abortion opponents were

frequently engaged in “physically blocking entrances, intimidation, and harassment of

individuals seeking services,” as well as yelling, screaming, and thrusting signs in people’s faces.

Hill v. Thomas, 973 P.2d 1246, 1249-51 (Colo. 1999); see Hill, 530 U.S. at 709-10 & n. 7.

Similarly, the 15-foot buffer zone upheld in Bruni was premised on testimony of no less than “13

cases of aggressive pushing, shoving and hitting,” and that people’s access to the clinic was

frequently obstructed before they reached the entrance, necessitating the more drastic restriction.

283 F.Supp.3d at 361-62, 372. And, the quiet zone that passed muster in Pine was supported by

much testimony “that people outside the clinic yelled and screamed and used megaphones to

shout things that were audible from inside the clinic.” Pine, 762 F.3d at 1265; see Halfpap, 2006

WL 5700261, at *4-*5 (S.D. Fla. Apr. 12, 2006) (noting that on several occasions, the city

council met and “received substantial public comment” regarding the sound ordinance

legislation, including several witnesses with personal knowledge testifying about specific

incidents involving “protesters' use of megaphones to yell amplified threatening and intimidating

comments at patients”).

       There is no like factual background undergirding Jackson’s ordinance.           In drafting,

deliberating, and passing § 86-401, et. seq., Jackson did not receive or seek out any accounts of

obstruction or loud noise at JWHO. The only evidential support for the ordinance, coming on



                                                20
      Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 21 of 25




September 26, 2019, amounted to one police officer complaining to the City Council about the

burden police encountered in having to respond to calls of purported disturbances outside of

JWHO, without addressing whether any of these calls verified the existence of or concerned

obstruction or excessive noise. (VC, ¶ 59; Ex. D). The testimony centered on police efficiency,

suggesting the police could have been doing something more worthwhile if not for the calls.

(VC, ¶ 60; Ex. D). 4 But, even as it concerns this isolated gripe, the officer elaborated that police

communication was “very effective” in resolving the conflicts at the clinic. (VC, ¶ 60; Ex. D).

       Also, on this day, as well as on October 1, 2019, Jackson entertained comments from the

public, including nine citizens speaking in support of the ordinance generally. (VC, ¶¶ 61, 63;

Ex. D; Ex. E). And the predominant concern expressed by these individuals concerned the

general effect expressive activity outside the clinic could have on the economy of businesses.

(VC, ¶ 63; Ex. D; Ex. E). A few spoke more directly about the ordinance’s restrictions, but their

remarks were vague and general in nature, omitting specific examples of any incidents. (Ex. D;

Ex. E). Subsequently, in passing the ordinance, City Council members and the Mayor echoed

the business-related concerns they were receiving, voicing their intention to ensure a “secure

economic business community” in the Fondren area and give requested aid to businesses who

contribute to the tax base there. (VC, ¶¶ 70-71; Ex. F).

       The scant information about any true issues with obstruction or excessive noise

demonstrate that any concerns about these matters are conjecture at best and do not delineate any

real, habitual problems forming a significant interest for the passage of § 86-401, et. seq. See,

e.g., Halfpap, 2006 WL 5700261, at *22-*24 (invalidating 20-foot buffer zone around clinic
4
  Any interest in police efficiency is not a significant one in this context. See McCullen, 573
U.S. at 495 (rejecting assertion that police efficiency justified a buffer zone around abortion
clinic entrances).

                                                 21
      Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 22 of 25




entrances in part due to a dearth of evidence of actual problems related to the restriction).

Lacking a significant interest in support, the ordinance is unconstitutional.

        3. A Flat Ban on Virtually All Forms of Expression Does Not Leave Open Ample
           Alternatives for Communicating Pro-Life Message

        Separate and apart from the requirement that speech restrictions be narrowly tailored to a

significant interest, they must also leave open ample alternative channels of communication to

survive under the First Amendment. Perry, 460 U.S. at 45. An alternative is deemed ample if it

gives the speaker opportunity to reach his intended audience with his intended message.

Edwards v. City of Coeur d’Alene, 262 F.3d 856, 866 (9th Cir. 2001). It is not suitable to ban

speech in “appropriate places [] on the plea that it may be exercised in some other place.”

Schneider, 308 U.S. at 163. For “it cannot rightly be said that all [] forums are equal.” Mahoney

v. Babbitt, 105 F.3d 1452, 1459 (D.C. Cir. 1997).

        The extraordinarily broad ban set out in § 86-401, et seq. fails to leave ample alternatives

for Benham’s expression. On its face, the ordinance imposes three separate kinds of speech

restrictions that conjunctively serve to wipe out all practical methods of expression that Benham

or others could utilize on public ways outside the clinic, forcing pro-life speakers to steer far

away from their prospective audience without the benefit of speaking in a louder tone.

Depriving Benham of any meaningful opportunity to share his desired message to his desired

audience, Jackson’s ordinance does not leave any ample alternatives for him. See Weinberg v.

City of Chicago, 310 F.3d 1029, 1041 (7th Cir. 2002) (alternative locations for speech are not

ample “if the intended message is rendered useless or is seriously burdened.”); Halfpap, 2006

WL 5700261, at *25 (conjunctive effect of buffer zone and sound restriction do not leave ample

alternatives).


                                                 22
      Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 23 of 25




       4. Ban on Pro-Life Expression is Content-Based

       Section 86-401, et seq. is also content-based. In assessing whether speech restrictions are

facially content-neutral, it is not enough to gage whether they directly target content. As held in

Reed v. Town of Gilbert, distinctions based on speech’s function or purpose or speakers are

content-based restrictions as well. 135 S.Ct. 2218, 2227, 2231 (2015).

        In Reed, the Supreme Court held a law making a distinction between signs “designed to

influence the outcome of an election” and signs “communicating a message or ideas for

noncommercial purposes” is “obvious[ly]” content-based and impermissible. Id. (quotation

marks omitted). The Court reasoned that a law delving into the purpose of signage – whether to

inform of an event, persuade someone to vote a certain way, or convince someone to adopt an

ideological viewpoint – was a necessarily a content-based regulation because content ultimately

determined whether the speech was restricted. Id. at 2227.

       In the same way, § 86-401, et. seq. implicates content, setting out a distinction between

perspectives of speech expressed outside the clinic.    On its face, the ordinance exempts clinic

employees and agents from the ordinance’s restrictions whole cloth when they are “engaged in

assisting patients and other persons to enter or exit the premises.” (Ex. G). JWHO employees or

agents are thus free to engage in any manner of expressive activity to usher patients and others

into the clinic, including using amplification to play music or speak through, approaching within

8 feet of individuals without consent to speak, distributing literature, holding signs, and wearing

expressive clothing.   All the while, Benham and others who share his message are flatly

prohibited from engaging in any of these forms of expression in these same spaces for the

purpose of persuading people to not enter the clinic. Assigning this blanket exemption to JWHO

employees and agents, § 86-401, et seq. manifests a preference for a certain kind of speech –

                                                23
            Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 24 of 25




      specifically, that facilitating patronage at the JWHO – based on its content. See Thomas v.

      Bright, 937 F.3d 721, 731 (6th Cir. 2019) (speaker-based restrictions that “reflect the

      Government’s preference for the substance of what the favored speakers have to say (or aversion

      to what the disfavored speakers have to say)” are content-based) (citation and quotation marks

      omitted). The ordinance’s exemption renders § 86-401, et seq. a content-based ordinance on its

      face, and thus, unconstitutional. See Bruni, 941 F.3d at 94-95 (Hardiman, J., concurring) (noting

   Reed ensures laws regulating speech near abortion clinics do not “allow[] [clinic] employees to

   engage in speech that others could not,” or classify speech based on the speech’s purpose without

   being deemed content-based).

II.      BENHAM IS SUFFERING IRREPARABLE HARM

             Section 86-401, et seq. presently prohibits Benham from exercising his right to free

  speech on public sidewalks, streets and ways near JWHO. Benham strongly desires to visit these

   public fora to share his message in the near future, at some point in 2020, but Jackson’s extreme,

   overlapping restrictions and threat of criminal sanction in it deter him from doing so. (VC, ¶¶

  89-92; Ex. A, ¶¶ 40-41). Benham’s “‘loss of First Amendment freedoms, for even minimal

  periods of time, unquestionably constitutes irreparable injury.’” Opulent Life Church, 697 F.3d at

  295 (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)).

 III.      BALANCE OF HARMS FAVORS GRANTING PRELIMINARY INJUNCTION

             The preliminary injunction that Benham seeks would help him and others from suffering

  irreparable harm in losing the exercise of constitutional rights. On the other hand, Jackson

  would encounter no harm should the injunction issue, for the city has no legitimate interest in

  enforcing its patently overbroad ordinance barring harmless expressive activity on public

  sidewalks, streets, and ways near JWHO.

                                                     24
       Case 3:19-cv-00911-HTW-LGI Document 5 Filed 12/11/19 Page 25 of 25




IV.   PRELIMINARY INJUNCTION SERVES BEST INTEREST OF THE PUBLIC

        “[I]njunctions protecting First Amendment freedoms are always in the public interest.”

 Opulent Life Church, 697 F.3d at 298 (citations omitted). And Benham’s requested injunction

 against Jackson’s facially unconstitutional § 86-401 et. seq. eliminating numerous types of

 protected expression in public fora would serve this public interest.

                                            CONCLUSION

        For the reasons set forth herein, Benham respectfully requests that this Court grant his

 Motion for Preliminary Injunction.

        Respectfully submitted this 11th day of December 2019.

 s/Nathan W. Kellum
 NATHAN W. KELLUM
 MS BAR # 8813
 Center for Religious Expression
 699 Oakleaf Office Lane, Suite 107
 Memphis, TN 38117
 (901) 684-5485 – Telephone
 (901) 684-5499 – Fax

 Attorney for Plaintiff Philip Benham




                                   CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2019, the foregoing was filed electronically with

 the Clerk of the Court by using the CM/ECF system, and that a copy of the foregoing has

 been/will be delivered to a process server for service on defendants.


                                               /s/Nathan W. Kellum
                                                 Attorney for Plaintiff Philip Benham

                                                 25
